Citation Nr: 0532159	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  97-20 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement of [redacted] to recognition as a child of the 
veteran for Department of Veterans Affairs (VA) death 
compensation purposes.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from March 1972 to January 
1975.  He died in April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The appellant testified before the 
undersigned at a hearing held in January 1999.  The Board 
remanded this case in May 1999, September 2000, and July 
2003. 


FINDINGS OF FACT

1.  The veteran and the appellant were married in December 
1983 in Kentucky.

2.  The veteran and the appellant separated by April 1988.  
The veteran thereafter lived in West Virginia, and the 
appellant lived in states other than West Virginia.

3.  In July 1990, [redacted] was born to the appellant.  The 
appellant listed the veteran as [redacted] father on the 
child's birth certificate.

4.  It is undisputed that the veteran was not [redacted] 
biological father.

5.  Prior to his death, the veteran did not adopt [redacted], 
reside in the same household with [redacted], or hold himself 
out in public as [redacted]'s father. 


CONCLUSION OF LAW

The criteria for recognition of [redacted] as the veteran's 
child for VA benefit purposes have not been met.  38 U.S.C.A. 
§§ 101(4), 1311(b), 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.57, 3.210 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the appellant of the information and evidence 
needed to substantiate and complete a claim, notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Third, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This assistance includes obtaining all relevant 
evidence adequately identified in the record, and in some 
cases, affording VA examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a 
duty to notify the appellant that she should submit all 
pertinent evidence in her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in April 2003 
fulfilled the requirements set forth under 38 U.S.C.A. § 
5103(a), to include any duty to inform the appellant to 
submit all pertinent evidence in her possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence for which she authorized VA to obtain, and conducted 
all appropriate development.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

In this case, the appellant did not receive any VCAA notice 
prior to the August 1996 VA decision from which the current 
appeal originates.  As explained above, however, she was 
advised of the information and evidence necessary to 
substantiate her claim, as well as the respective 
responsibilities of she and VA in obtaining evidence, in the 
April 2003 VA correspondence.  The August 1996 decision and 
January 1997 statement of the case explained the basis for 
the denial of her claim in the context of the relevant law 
and regulations.  The statement of the case provided her with 
the text of 38 C.F.R. §§ 3.57 and 3.210.

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the appellant with full VCAA notice prior 
to the August 1996 adjudication did not affect the essential 
fairness of the adjudication.  The prior adjudication was not 
prejudicial to the appellant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The appellant has neither alleged nor shown 
prejudice from any error in the timing or content of the VCAA 
notice.  Given the specificity of the VCAA notice, as well as 
the time afforded the appellant following the notice to 
respond, the Board finds that any error in the timing of the 
notice is harmless.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

Factual background

The veteran and appellant were married in December 1983 in 
Kentucky.  At the time of their marriage, the veteran had a 
child from a previous marriage, [redacted].  In May 1985, 
[redacted], the son of the veteran and appellant, was born.  In 
April 1986 and July 1989, VA Forms 21-686c, Declaration of 
Status of Dependents, the veteran listed his children as 
[redacted] and [redacted], and listed an address in West Virginia. 

An April 1987 VA hospital report noted that the veteran was 
in the process of separating from his wife.  On a November 
1987 application for VA benefits, the veteran used a West 
Virginia address.

In an August 1988 statement, the appellant informed VA that 
she and the veteran had been separated for about four months, 
and were in the process of getting a divorce.  She provided a 
Kentucky address as her residence.  

The record shows that the veteran thereafter consistently 
reported a West Virginia address to VA, and that the 
appellant consistently reported addresses different from that 
of the veteran (and none in West Virginia).

In December 1988, [redacted] reached age 18.  In a Status of 
Dependents Questionnaire dated in June 1990, the veteran only 
listed [redacted] under the section for identifying children.  He 
indicated that he was still married to, but was separated 
from, the appellant.  He noted that [redacted] lived with the 
appellant.

On file is a petition for divorce initiated by the appellant 
against the veteran in October 1990.  In the petition, she 
stated under oath that she and the veteran separated in April 
1988, and had remained separated since that time.  She only 
identified [redacted] as a minor child born as a result of the 
marriage, and only requested child support for [redacted].

In a January 1991 statement, the veteran indicated that his 
divorce from the appellant would become final within a week.  
He indicated that [redacted] resided with the appellant in 
Kentucky.  He did not identify any other child.  In a January 
1991 correspondence, the RO advised the veteran that his 
compensation benefits would be reduced in light of his 
divorce from the appellant, but that he would still receive 
additional benefits for [redacted], as long as he knew [redacted]'s 
address.  He was further advised to report any change in the 
number or status of his dependents.  

In March 1991, the veteran was again advised by VA that he 
was receiving additional benefits for his child ([redacted]), and 
warned him to report any change in the number or status of 
his dependents.  A March 1991 VA hospital report notes that 
the veteran reported that he had two children.

The veteran died in April 1991.  The death certificate 
indicates that he was married to the appellant at the time of 
death.  In a May 1996 Administrative Decision, the RO 
determined that the appellant was entitled to recognition as 
the veteran's surviving spouse for the purpose of receiving 
Dependency and Indemnity Compensation benefits.

In a May 1991 statement, the veteran's mother informed VA 
that during the separation between the veteran and the 
appellant, the appellant had lived in Georgia and Kentucky.  
She indicated that the appellant had been impregnated by 
another man while in Georgia, and was attempting to claim the 
resulting child as the veteran's.

In June 1991, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation or 
Death Pension by a Surviving Spouse or Child.  In the section 
for identifying children of the veteran, she listed [redacted] 
and "[redacted]."  (At her January 1999 hearing, the appellant 
clarified that "[redacted]" was in fact [redacted].)  She 
indicated that she had lived continuously with the veteran 
from the date of their marriage until his death, and left 
blank the section for describing the dates and reasons for 
any separation.

In August 1991, the appellant provided a birth certificate 
for [redacted], showing that she was born in Kentucky in July 
1990.  The certificate lists the veteran as [redacted]'s father.  
The appellant is listed as the person providing the 
information for the birth certificate.  In an October 1991 
statement, the appellant asserted that [redacted] was the 
veteran's daughter.

In October 1991, VA conducted a field visit to the veteran's 
mother.  The mother indicated that the veteran denied that he 
was [redacted]'s father.  She admitted that the veteran would 
occasionally visit the appellant.

In November 1991 statements, the appellant indicated that 
[redacted] was not the veteran's child, and that the veteran 
knew he was not [redacted]'s father.  She indicated that he 
nevertheless wanted [redacted] raised as his own child and 
requested that the appellant list him as the father.  The 
appellant asserted that he never shunned the child.  The 
appellant confirmed that she and the veteran were separated 
at the time of death.  

The report of a December 1991 VA field investigation 
indicates that when contacted, the appellant admitted that 
[redacted] was not the veteran's child, and further indicated 
that this was common knowledge.  She indicated that he 
nevertheless would take the appellant and [redacted] places, and 
that the veteran sent her flowers while she was recuperating 
after [redacted]'s birth.

In March 1992, the appellant indicated that she and the 
veteran remained in contact during their separation, but they 
lived at separate residences.

At an August 1993 Board hearing, the appellant testified that 
the only child born of her marriage to the veteran was 
[redacted].  She explained that she and the veteran separated in 
1988, and were not living together when he died.  She stated 
that they had remained friends during the separation.  She 
testified that the veteran wanted [redacted] and [redacted] to live 
as brother and sister, and consequently refused to take any 
steps to deny paternity of [redacted].  She further testified 
that he bought presents for [redacted], and did not shun her.  

In October 1996 the appellant argued that [redacted] was the 
veteran's child because his name was listed on her birth 
certificate, and because he was her caregiver.  In later 
statements she acknowledged that she was the source of 
information for the birth certificate, but explained that the 
veteran permitted his name on the document to allow [redacted] 
and [redacted] to have the same last name, and because he loved 
and supported [redacted] as his own child.  The appellant 
indicated that the veteran was informed that to avoid having 
his name listed on the birth certificate as [redacted]'s father, 
he would be required to travel from West Virginia to the 
hospital in Kentucky.  She indicated that he refused to 
challenge the information listed on the document.

At her January 1999 videoconference hearing before the 
undersigned, the appellant testified that [redacted] was not the 
veteran's biological daughter, but that he agreed to have his 
name listed on the birth certificate as her father.  She 
explained that, as they were still married when [redacted] was 
born, the veteran's name was "required" to be listed on the 
birth certificate unless he specifically disputed paternity.  
The appellant testified that the veteran sent her flowers 
while she was recovering in the hospital, and that he visited 
after they returned home.  The appellant explained that the 
veteran's purpose of the visit was to care for [redacted] for two 
weeks while she recovered, but that he nevertheless wanted to 
see [redacted].  The appellant testified that the veteran 
thereafter considered [redacted] his own daughter, would buy 
[redacted] gifts, and gave the appellant money for [redacted] and 
[redacted].  She indicated that he would also buy the appellant 
baby supplies, and bought the appellant a car for the 
specific purpose of transporting [redacted].  The appellant 
testified that the Social Security Administration (SSA) has 
recognized [redacted] as the veteran's legitimate daughter.  The 
appellant indicated that the veteran had a life insurance 
policy, but did not list [redacted] as a beneficiary.

In July 1999, the SSA reported that [redacted] was not 
recognized by that agency as the veteran's dependent.

In a November 1999 statement, VA's Regional Counsel for 
Kentucky explained that, under Kentucky law, there was no 
legal significance to the listing of the veteran's name on 
the birth certificate as the father of [redacted].  He noted 
that disputed paternity could only be established by order of 
a court of proper jurisdiction.  He explained that the 
controlling Kentucky statute provided that voluntary 
acknowledgement-of-paternity forms designated by the Office 
of Vital Statistics shall be the only documents having the 
same weight and authority as a judgment of paternity.  The 
Regional Counsel indicated that he had contacted the Regional 
Counsel for West Virginia, who explained that the controlling 
statute for that state stipulated that a written, notarized 
acknowledgement by both the man and the woman that the man is 
the father of the named child legally established paternity.  
The Regional Counsel summarized that neither in Kentucky nor 
in West Virginia does the listing of the veteran's name on a 
birth certificate establish paternity.

Analysis

For VA purposes, a "child" is an unmarried person who is a 
legitimate child, a child legally adopted before the age of 
18 years, a stepchild who acquired that status before the age 
of 18 years and who is a member of the veteran's household or 
was a member of the veteran's household at the time of the 
veteran's death, or an illegitimate child.  38 U.S.C.A. § 
101(4); 38 C.F.R. § 3.57(a).

Where it is necessary to determine the legitimacy of a child, 
evidence will be required to establish the legality of the 
marriage of the mother of the child to the veteran or to show 
that the child is otherwise legitimate by State laws together 
with evidence of birth as outlined in 38 C.F.R. § 3.209 
(2005).  Where the legitimacy of a child is not a factor, 
evidence to establish legitimacy will not be required: 
Provided, That, evidence is on file which meets the 
requirements of paragraph (b) of this section sufficient to 
warrant recognition of the relationship of the child without 
regard to legitimacy.  38 C.F.R. § 3.210(a).  

As to the father of an illegitimate child, the sufficiency of 
evidence will be determined in accordance with the facts in 
the individual case.  Proof of such relationship will consist 
of:  (1) An acknowledgment in writing signed by him; or (2) 
Evidence that he has been identified as the child's father by 
a judicial decree ordering him to contribute to the child's 
support or for other purposes; or  (3) Any other secondary 
evidence which reasonably supports a finding of relationship, 
as determined by an official authorized to approve such 
findings, such as:  (i) A copy of the public record of birth 
or church record of baptism, showing that the veteran was the 
informant and was named as parent of the child; or (ii) 
Statements of persons who know that the veteran accepted the 
child as his; or  (iii) Information obtained from service 
department or public records, such as school or welfare 
agencies, which shows that with his knowledge the veteran was 
named as the father of the child.  38 C.F.R. § 3.210(b).

An "adopted child" is a child adopted pursuant to a final 
decree of adoption, a child adopted pursuant to an 
unrescinded interlocutory decree of adoption while remaining 
in the custody of the adopting parent (or parents) during the 
interlocutory period, and a child who has been placed for 
adoption under an agreement entered into by the adopting 
parent (or parents) with any agency authorized under law to 
so act, unless and until such agreement is terminated, while 
the child remains in the custody of the adopting parent (or 
parents) during the period of placement for adoption under 
such agreement.  38 C.F.R. § 3.57(c).  See also 38 C.F.R. 
§ 3.210(c).

A "stepchild" is a legitimate or illegitimate child of the 
veteran's spouse.  A child of a surviving spouse whose 
marriage to the veteran is deemed valid under 38 C.F.R. 
§ 3.52 (2005), and who otherwise meets the requirements of 
38 C.F.R. § 3.57, is included.  38 C.F.R. § 3.57(b).  

Evidence of relationship of a stepchild will consist of proof 
of birth as outlined in 38 C.F.R. § 3.209, evidence of the 
marriage of the veteran to the natural parent of the child, 
and evidence that the child is a member of the veteran's 
household or was a member of the veteran's household at the 
date of the veteran's death.  38 C.F.R. § 3.210(d).

With respect to questions concerning birth, the matters of 
age or relationship are established by one of the following 
types of evidence: a copy or abstract of the public record of 
birth; a copy of the church record of baptism; official 
report from the service department as to birth which occurred 
while the veteran was in service; affidavit or a certified 
statement of the physician or midwife in attendance at birth; 
copy of Bible or other family record certified to by a notary 
public or other officer with authority to administer oaths; 
affidavits or certified statements of two or more persons, 
preferably disinterested, who will state their ages, showing 
the name, date, and place of birth of the person whose age or 
relationship is being established, and that to their own 
knowledge such person is the child of such parents (naming 
the parents) and stating the source of their knowledge; other 
evidence which is adequate to establish the facts in issue, 
including census records, original baptismal records, 
hospital records, insurance policies, school, employment, 
immigration, or naturalization records.  38 C.F.R. § 3.209 
(2005). 

[redacted], who is currently under the age of 18, was born while 
the veteran and appellant were separated, but still married.  
She is not, however, the veteran's biological child, and this 
is not in dispute.  The Board notes that West Virginia 
recognizes a presumption of legitimacy to a child born or 
conceived during a marriage.  See Michael K.T. v. Tina L.T., 
182 W.Va. 399, 402, 387 S.E.2d 866, 869 (1989).  This 
presumption is rebuttable by, inter alia, a showing of 
nonaccess.  Id.  Kentucky also recognizes a strong 
presumption that a child conceived during the time of wedlock 
is the legitimate offspring of the husband.  See Bradshaw v. 
Bradshaw, 295 S.W.2d 571, 572 (1956).  This presumption is 
also rebuttable by proof of complete lack of access to the 
wife by the husband.  Id.  The Board points out, however, 
that while the appellant contends that the veteran would 
visit her and the children from West Virginia on occasion, 
she has never suggested that they engaged in any sexual 
activity at any point since their 1988 separation, more than 
one year before [redacted]'s birth.  Moreover, she testified 
under oath before VA that the veteran did not father [redacted], 
and in her sworn divorce petition only identified [redacted] as 
born of her marriage to the veteran.  

Although the appellant contends that her listing the 
veteran's name on [redacted]'s birth certificate suffices to 
establish paternity for VA purposes, the Board points out 
that VA's Regional Counsels for both Kentucky and West 
Virginia have concluded that the mere listing of his name on 
that document by the appellant has no legal significance.  
The record shows that the veteran never acknowledged 
paternity in writing, and was never adjudicated the father of 
[redacted] by a court.  Given that the appellant has never 
asserted that she and the veteran engaged in any activity 
which could potentially have led to [redacted]'s conception, and 
in light of the above opinions by VA's Regional Counsels, the 
Board concludes that the veteran effectively had no sexual 
"access" to the appellant, and that any presumption of 
paternity in [redacted]'s case is rebutted.  The Board 
consequently finds that [redacted] was not the veteran's 
"legitimate" child under the laws of either Kentucky or 
West Virginia, or for VA purposes.

The appellant argues that although [redacted] is not the 
veteran's biological child, he still wanted her raised as his 
own child.  The Board points out, however, that the veteran 
publicly never acknowledged [redacted] as his child to VA, even 
when advised to report any change in the number of 
dependents.  He also reported to treating VA physicians that 
he had only two children (presumably referring to [redacted] 
and [redacted], his two biological children).  Moreover, the 
appellant's understanding to the contrary notwithstanding, 
the Social Security Administration does not recognize [redacted] 
as the veteran's daughter, and the veteran never claimed her 
as his child when applying for SSA benefits.  The appellant 
admits that it was generally known that the veteran was not 
[redacted]'s father, and that he did not include [redacted] as a 
beneficiary to his insurance policy.

While the appellant argues that the veteran wanted [redacted] 
raised as his child, the evidence does not show, and the 
appellant does not contend, that the veteran adopted [redacted], 
or took any steps toward adopting her.  Moreover, to the 
extent the appellant might argue that [redacted] should be 
considered an "illegitimate" child (in the sense that she 
was conceived by someone other than the veteran, though 
technically born in wedlock), the appellant does not contend 
that [redacted] at any point resided with the veteran in his 
household.  Despite the appellant's testimony about gifts the 
veteran gave to her child, [redacted] may not be considered the 
stepchild of the veteran.

During his lifetime the veteran never acknowledged paternity 
in writing, and he was never identified as [redacted]'s father 
by a judicial decree ordering him to contribute to her 
support or for other purposes.  Most importantly, the 
appellant has testified under oath before VA that the veteran 
was not the biological father of [redacted], a position 
consistent with her October 1990 divorce petition in which 
she sought child support only for [redacted].

In short, the evidence shows that [redacted] was not the 
veteran's legitimate child (either in fact, or through 
operation of any state legal presumption), illegitimate 
child, stepchild, or adopted child.  The preponderance of the 
evidence shows that he was not her biological father, and the 
veteran never held himself out as her father.  As the 
preponderance of the evidence is against the claim, [redacted] 
may not be recognized as a child of the veteran for VA death 
compensation purposes.  

The claim is denied. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107. 

 
ORDER

Entitlement of [redacted] to recognition as a child of the 
veteran for VA death compensation purposes is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


